Graffeo, J.
Appeal from an order of the Family Court of Broome County (Hester, Jr., J.), entered October 13, 1998, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate respondent’s child an abandoned child, and terminated respondent’s parental rights.
Respondent is the father of Amber F., born in 1988, who has been in the custody of petitioner and in foster care since 1995. Following respondent’s failure to maintain regular supervised *789visitation with the child, petitioner commenced a proceeding in May 1998 seeking to terminate respondent’s parental rights pursuant to Social Services Law § 384-b based on respondent’s alleged abandonment of his daughter. Finding clear and convincing evidence of abandonment subsequent to a fact-finding hearing, Family Court granted the petition. Respondent’s counsel now seeks to be relieved of representing respondent on appeal on the basis that no nonfrivolous issues can be raised. Upon our review of the entire record and the briefs submitted by respondent’s counsel and the child’s Law Guardian, we agree that there are no nonfrivolous issues which can be raised on appeal (see, Matter of Jacque Dominic J., 264 AD2d 845; Matter of Ayesha Shandeia McM., 255 AD2d 515).
Inasmuch as insubstantial and sporadic contact does not defeat the petition, and in light of the undisputed proof submitted to Family Court that respondent neither visited with the child nor directly inquired about her subsequent to September 24, 1997 (see, Matter of Latif HH., 248 AD2d 831, 832; Matter of Tasha B., 240 AD2d 778, 779-780; Matter of Regina WW., 182 AD2d 920), counsel’s application to be relieved of her assignment is granted (see, Anders v California, 386 US 738; see generally, Matter of Amber EE., 245 AD2d 895; Matter of Dart v Howell, 237 AD2d 825).
Crew III, J. P., Peters, Carpinello and Mugglin, JJ., concur. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.